Title: To Thomas Jefferson from Henry Ingle, 28 June 1802
From: Ingle, Henry
To: Jefferson, Thomas


            Sir/Monday June 28th 1802
            Agreeable to instructions from the House of Robt Sutcliff & Co of Sheffield, England; I have the pleasure of handing for your acceptance, A Small Mahy case contaning a Hand brace and bitts & a few other tools. I am sorry to find them a little damaged although they were very carefully put up. Mr Hodgeson one of the firm being here on a visit last fall, I directed the bitts made as I judged most usefull but have omitted 2 lock picks of a Small Size, which if you think necessary can be made here.
            I have the pleasure to be Sir Your obdt Sevt
            Henry Ingle
          